EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent engineering consultants, Joe C. Neal & Associates, hereby consents to the use of the name Joe C. Neal & Associates and references to Joe C. Neal & Associates and to the inclusion of and references to our report, or information contained therein, entitled “Evaluation of Oil and Gas Reserves, Mexco Energy Corporation Annual Report Effective Date: March 31, 2014” prepared for Mexco Energy Corporation in the Annual Report on Form 10-K of Mexco Energy Corporation for the filing dated on or about June 25, 2014. /s/ Joe C. Neal & Associates JOE C. NEAL & ASSOCIATES, PETROLEUM AND ENVIRONMENTAL ENGINEERING CONSULTANTS Midland, Texas June 25, 2014
